DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 17 June 2022, claims 1-3, 7-9 and 13-15 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 7 and 13 recite a method comprising: 
generating a fundamental illustrative model based on illustrative assets of a lesson that includes a plurality of learning objects, the learning objects including bullet-points for pieces of information regarding topics, wherein generating the model includes rendering a 3D model of the assets and a 3D model of the first learning object with regards to the first set of bullet-points, and integrating the 3D frames of the assets to produce the fundamental illustrative model;
modifying the fundamental illustrative model to illustrate a first set of teaching assets of a first learning object of the plurality of learning objects to produce a first learning illustrative model by identifying an assessment asset, rendering the 3D model to transform the knowledge asset into 3D frames, and integrating the 3D frames to produce the first learning illustrative model; 
modifying the fundamental illustrative model to illustrate a second set of teaching assets of the first learning object to produce a second learning illustrative model by identifying a second assessment asset, rendering and integrating the 3D models of the assets; and
when enabled: 
modifying the fundamental illustrative model to illustrate a third set of teaching assets of a second learning object of the plurality of learning objects to produce a third learning illustrative model by identifying, rendering and integrating 3D frames; 
modifying the fundamental illustrative model to illustrate a fourth set of teaching assets of the second learning object to produce a fourth learning illustrative model by identifying, rendering and integrating 3D frames; and 
outputting at least the first and second learning illustrative models.
The limitations of generating a fundamental illustrative model by rendering a 3D model of assets and bullet-points, transforming the models into 3D frames, and integrating the frames, modifying the model to illustrate teaching assets of learning objects to produce learning illustrative models by identifying assets, rendering 3D models and integrating 3D frames, and outputting the learning illustrative models, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting the steps are performed by first and second computing entities in claim 1, a computing device with an interface, local memory, and processing module in claim 7, and memory with instructions that cause a processor to perform the claimed steps in claim 13, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computer language, “generating”, “modifying” and “outputting” in the context of the claims encompasses a user manually generating a model such as using a pen and paper. For example, a person could observe learning objects and bullet-points and render 3D models and frames and integrating the frames, by creating 3D drawings based on the learning objects and bullet-points.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor or generic computing entity to perform the claimed steps. The processor and computing entity in these steps is recited at a high-level of generality such that they amounts no more than mere instructions to apply the exception using generic computer components and output the 3D models and frames on a computer display. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps and render the 3D models on a computer display amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2, 3, 8, 9, 14 and 15 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims only recite additional abstract details of outputting illustrative models in a manner that could be performed by a person using a pen and paper (e.g. outputting the third and fourth learning illustrative models when a condition is detected), and are therefore not sufficient to direct the claimed invention to significantly more. 

Response to Arguments
4.	Applicant's arguments filed 17 June 2022 with respect to the section 101 rejection of claims 1, 7 and 13 have been fully considered but they are not persuasive. Applicant does not provide substantive arguments regarding the section 101 rejection, and is directed to the present rejection above. 
Applicant’s arguments with respect to the prior art rejections of the claims, as they apply to the claims as amended, have been fully considered and are persuasive.  The section 102 and 103 rejections have been withdrawn. 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715